DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed March 15, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 6, 8 and 10-12 are currently pending.  Claims 2-5, 7 and 9 are cancelled.  Claim 1 is currently amended.
It is noted that the amendments filed 3/15/2022 are not in compliance with 37 C.F.R. § 1.121(c) since the claims do not show all changes made to the claims.  
As noted in the advisory action mailed February 24, 2022, the proposed claims amendment was not entered.  Therefore claim 1 should read:
(Currently amended) A method for culturing mesenchymal stem cells in a culture medium, comprising the steps of: 
(a) irradiating fetal bovine serum (FBS) with gamma radiation; 
(b) adding vitamin C to the gamma-irradiated FBS, and then adding the gamma-irradiated FBS with the added vitamin C to a stem cell culture medium, which is a mixture of KSFM- P (Keratinocyte Serum Free Medium-P) medium and DMEM (Dulbecco's Modified Eagle's Medium) medium; and 
(c) culturing mesenchymal stem cells using the culture medium, 
wherein the cell number, viability, and doubling time of the cultured mesenchymal stem cells are at the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated.

For purposes of compact prosecution, the amendment will not be considered non-compliant, but any future amendments which fail to comply with 37 C.F.R § 1.121 will receive a notice of non-compliant amendment.


Specification
The disclosure is objected to because of the following informalities: typographical error.
The specification at Example 2 (page 20, lines 9-17) discusses experimental results for culturing the stem cells in AMSC+ culture medium containing gamma-irradiated FBS that is additionally supplemented with vitamin C, wherein the cell number and doubling time were assessed after 4 days of culture. The specification at line 17 recites the phrase “were increased to the levels of the positive control group”. It appears there is a typographical error since the experimental data illustrated at FIGs. 2A and 2B (correlates with Example 2 (paragraph [0061])) show that the cell number and doubling time were not increased to the levels of the positive control group. Table 1 is illustrated directly below:

    PNG
    media_image1.png
    208
    480
    media_image1.png
    Greyscale

Table 1 shows that the cell number for the positive control is 18 x 10^6 cells and the doubling time for the positive control is 24.57 hours. None of the cultures supplemented with 0.025% to 1% AA2P (vitamin C) were increased to the levels of the positive control group.  The highest concentration of ascorbic acid only achieved a cell no. of 12 x 10^6 and a doubling time reduction to 28.9 hours.
It is noted however, that there appears to be a dose dependent effect for increasing the cell population and reducing doubling time.
Appropriate correction is appreciated.

New ground(s) of Rejection, necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to now recite the following method:
A method for culturing mesenchymal stem cells in a culture medium, comprising the steps of 
(a) irradiating fetal bovine serum (FBS) with gamma radiation; 
(b) adding vitamin C to the gamma-irradiated FBS, and then adding the gamma-irradiated FBS with the added vitamin C to a stem cell culture medium, which is a mixture of KSFM- P (Keratinocyte Serum Free Medium-P) medium and DMEM (Dulbecco's Modified Eagle's Medium) medium; and 
(c) culturing mesenchymal stem cells using the culture medium, wherein the cell number, viability, and doubling time of the cultured mesenchymal stem cells are at the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated.

Dependent claims 8 and 10-12 depend directly from claim 1.
It is noted that claim 1 encompasses the addition of any concentration of vitamin C to the culture medium, resulting in restoring the number, viability, and doubling time of the cultured mesenchymal stem cells to the level achieved by adding FBS that is not gamma-irradiated.
Upon further review of the specification, in view of the newly amended claim limitations, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of adding any concentration of vitamin C to the culture medium, thus resulting in restoring the number, viability, and doubling time of the cultured mesenchymal stem cells to the level achieved by adding FBS that is not gamma-irradiated.
Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
As noted in MPEP § 2163 (II)(A)(3)(a)(ii):
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is additionally noted in in MPEP § 2163.02
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed."  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter."  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

In the instant case the only references in the specification to the concentrations of the added vitamin C are directed to concentrations ranging from 0.025% to 1% (Specification at Table 1, Table 2, Table 4, Table 5, and Examples 2-6).  A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of adding any concentration of vitamin C to the culture medium, thus resulting in restoring the number, viability, and doubling time of the cultured mesenchymal stem cells to the level achieved by adding FBS that is not gamma-irradiated.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejection Withdrawn
RE: Rejection of Claims 1, 6, 8 and 10-12 under 35 U.S.C. 103 as being unpatentable over Larijani, in view of Ra:
Due to the claim amendment the rejection of claims 1, 6, 8 and 10-12 under 35 U.S.C. 103 has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment

Claims 1, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larijani et al., (Acta Medica Iranica, Vol. 53, No. 9 (2015); previously cited) (“Larijani”), in view of Fujisawa et al (Stem Cell Research & Therapy (2018) 9:93, 12 pages; see PTO-892) (“Fujisawa”), Zhang (Organogenesis, 12:143-151, 2016; see PTO-892) (“Zhang”) and Potdar et al., (Human Cell 2010; 23: 152-155; see PTO-892) (“Potdar”), and further in view of Ra et al., (US 2013/0164849; previously cited) (“Ra”).
Larijani is directed to producing GMP-grade adipose tissue-derived mesenchymal stem cells for clinical applications (Abstract and ASCs culture and subcultures, page 542).  
	Regarding claim 1, Larijani teaches the isolated cells were cultured in DMEM supplemented with 10% fetal bovine serum (FBS), wherein the FBS was gamma-irradiated.  Larijani teaches the cells were harvested and subcultured upon reaching 85-90% confluence (ASCs culture and subcultures, page 542).  Larijani further discloses the FBS was irradiated at an absorbed dosage of 35 kGy, which is recommended by various regulatory agencies (Discussion, right column, page 544).  Thus, Larijani’s disclosed culture method irradiates fetal bovine serum with gamma radiation, adds the gamma-irradiated fetal bovine serum to the stem cell culture medium and cultures the mesenchymal stem cells using the culture medium, which reads on “culturing mesenchymal stem cells using the culture medium”.  Larijani teaches the mean cell viability was 95.6% and the mean cell count after culturing for 18-22 days was 12.2 x 106 cells per microliter (correlates to 12.2 x 109/ml) (Table 1 and Results, page 542). 
	Thus, Larijani’s disclosed method reads on “a method for culturing mesenchymal stem cells”.
	Larijani’s step of gamma irradiating the fetal bovine serum reads on claim 1, step (a).
As to claim 1, step (b) Larijani teaches adding the gamma-irradiated FBS to the stem cell culture medium.
Further regarding claim 1, step (b) and the limitation regarding adding vitamin C to the stem cell culture medium, it is noted that Larijani is silent as to whether or not the culture medium includes vitamin C. However, Fujisawa teaches methods for evaluating the effect that ascorbic acid has on proliferation and metabolism of human mesenchymal stem cells (MSCs) and found that ascorbic acid (AsA) promotes proliferation and expansion of MSCs (Abstract).  Fujisawa’s Fig. 1 illustrates the increase in MSC proliferation with increasing concentrations of ascorbic acid. Fujisawa used four concentrations of ascorbic acid, specifically 0.1 mM, 0.3 mM, 1 mM and 3 mM.
Zhang further teaches methods for expanding adipose-derived mesenchymal stem cells (ADSCs) (ABSTRACT and RESULTS, Cell surface antigens of the isolated ADSCs, page 144).  Zhang’s method assesses the effect of vitamin C on excessive reactive oxygen species (ROS) that are harmful to ADSC survival and proliferation. Zhang notes that vitamin C is often added into culture media as an essential micronutrient. Zhang teaches the addition of vitamin up-regulated factors that contribute to cell proliferation and cell cycle progression (ABSTRACT). Zhang’s method assessed 3 concentrations of vitamin C, specifically 30 µg/ml, 60 µg/ml and 90 µg/ml (FIGURE 2).
Potdar is directed to the development of a cell culture medium for in vitro expansion of mesenchymal stem cells obtained from adipose tissue since they have immense therapeutic potential.  Potdar teaches supplementation of the culture medium induces cell proliferation. Potdar used ascorbic acid at a concentration of 250 µM, which resulted in promoting significant cell growth without loss of phenotype (Abstract). Potdar observed that the cells treated with ascorbic acid showed a primitive morphology with extensive proliferation and reduction in population doubling time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vitamin C in the mesenchymal stem cell culture medium.
The person of ordinary skill in the art would have been motivated to modify the cell culture method of Larijani to include a nutrient agent that induces stem cell proliferation and reduces population doubling time, as taught by Fujisawa, Zhang and Potdar, for the predictable result of successfully expanding stem cells useful in regenerative medicine, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Larijani with Fujisawa, Zhang and Potdar because each of these teachings are directed at methods for expanding adipose tissue-derived mesenchymal stem cells.	
Further regarding claim 1 and the limitation that the stem cell culture medium is a mixture of DMEM and KSFM-P medium, Larijani does not further teach whether or not the DMEM culture medium is a mixture of DMEM and KSFM-P medium.   
However, Ra is directed to methods for providing a culture medium for culturing mesenchymal stem cells which show high proliferation (paragraph [0008]) and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]). Ra teaches the mesenchymal stem cells are cultured in a mixed medium comprising DMEM-P and KSFM-P, specifically at a ratio of 66:33 (2:1 ratio) (paragraph [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a culture medium that is a mixture of KSFM-P and DMEM medium, as the mesenchymal stem cell medium in the culture method of Larijani.
 The person of ordinary skill in the art would have been motivated to use the mixed culture medium, as taught by Ra, for the predictable result of providing a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy.
The skilled artisan would have had a reasonable expectation of success in substituting the mixed medium, for the culture medium of Larijani because Ra has shown that providing a culture medium for culturing mesenchymal stem cells comprising a mixture of KSFM-P and DMEM results in high cell proliferation and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time.
Further regarding claim 1 and the limitation “wherein the cell number, viability, and doubling time of the cultured mesenchymal stem cells are at the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated”, it is noted that Larijani does not further teach whether or not the cell number, viability, and doubling time of the cultured mesenchymal stem cells are restored to the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated.  However, as set forth above Fujisawa, Zhang and Potdar teach the addition of vitamin C to the stem cell culture results in extensive proliferation and reduction in population doubling time, thus it is considered that the method of the prior art results in restoring the cell number, viability, and doubling time of the culture mesenchymal stem cells to the same level as cells that have been cultured by adding FBS that is not gamma-irradiate. It is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, the combined prior art teaches the same method step of adding vitamin C to the stem cell culture, as disclosed in the instant specification (Specification at Table 1, Table 2, Table 4, Table 5, and Examples 2-6), thus the method disclosed by the cited prior art would necessarily result in restoring the cell number, viability, and doubling time of the cultured mesenchymal stem cells to the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated.
Regarding claim 6 and the limitation “wherein a concentration of the vitamin C is 0.025% to 1%”, it is noted the cited prior art does not express the concentration as a percentage of the cell culture medium. However, the claimed concentration range correlates to approximately 1 mM to 56 mM and Fujisawa teaches concentrations ranging from 0.1 mM to 3 mM, the claimed range overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 8, Larijani teaches the gamma-irradiated fetal bovine serum is added to the culture medium at a concentration of 10% (ASCs culture and subcultures, page 542) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10, Ra’s Table 3 illustrates the KSFM-P medium contains Defined Keratinocyte-SFM (Serum-Free Medium), L-ascorbic acid 2-phosphate, insulin, N-acetyl-L-cysteine, calcium chloride, hydrocortisone and FBS, thus meeting the limitations of claim 10.
Regarding claim 11, Larijani teaches the fetal bovine serum is gamma irradiated with an absorbed dose of 35 kGy (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 12, Larijani teaches the mesenchymal stem cells are derived from adipose tissue, thus meeting the limitation of claim 12.

Response to Remarks/Amendment
Remarks concerning Advisory Action:

	Applicant has noted that FIGS. 7, 8 and 9 support the added limitation “wherein the cell number, viability, and doubling time of the cultured mesenchymal stem cells are at the same level as mesenchymal stem cells that have been cultured by adding FBS that is not gamma-irradiated”, as discussed at Applicant’s remarks (first paragraph, page 7).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is first noted the experimental data illustrated in FIGS. 7, 8 and 9 do not include error bars, therefore it cannot be determined if there is overlapping data. Thus, the statistical significance of the data cannot be determined.   
	Further, as to the experimental data presented in FIGS. 8 and 9, it is noted the data presented for the positive and negative controls are nearly identical and the data for the 1% Vit C post-treatment (represents the claimed invention) is not at the same level as the positive control (FBS that is not gamma-irradiated).

Rejection under 35 USC 103:
	Applicant has reiterated arguments that were presented in the after final reply of February 15, 2022, and addressed in the Advisory Action mailed February 24, 2022.
	Specifically, Applicant asserts that Larijani would view the use of an antioxidant, such as vitamin C, to be contraindicated in the mesenchymal stem cell culture since Larijani teaches use of ascorbic acid in the differentiation medium, but does not explicitly teach ascorbic acid is added to the mesenchymal stem cell expansion medium. Thus, Applicant’ asserts there is an absence of requisite basis for prima facie obviousness in the cited reference combination of Larijani, in view of Ra, as discussed at Applicant’s remarks (last paragraph, page 7 to first paragraph, page 9).
	Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection, set forth above. It is noted that the newly amended limitations set forth in claim 1 are addressed above under the ground of rejection.
	Specifically, the cited references to Fujisawa, Zhang and Potdar address the obviousness of including vitamin C in the mesenchymal stem cell culture medium.

	As to Applicant’s remarks regarding Brown et al, as discussed at Applicant’s remarks (second paragraph, page 9), it is noted that Brown et al was cited in the Final Action, page 12 (11/15/2021), in response to Applicant’s assertion that the present invention has a remarkable effect of resolving free radicals generated by gamma-irradiation. Brown is not relied upon for culturing mesenchymal stem cells in the presence of antioxidants, e.g. vitamin C.
	Additionally, as set forth above under the new ground of rejection, the cited references to Fujisawa, Zhang and Potdar further address the obviousness of including vitamin C in the stem cell culture medium.

Conclusion
No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/Primary Examiner, Art Unit 1633